Citation Nr: 0115627	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  98-19 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUE

What rating is warranted for post-traumatic stress disorder 
(PTSD) from June 19, 1995.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney

ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to August 
1953.  The veteran was awarded the Combat Infantryman's 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for PTSD 
and assigned a 50 percent disability evaluation, effective 
June 19, 1995.

In a September 1999 decision, the Board determined that a 
rating greater than 50 percent was not warranted, and the 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In granting a November 
2000 joint motion for remand, the Court vacated and remanded 
the Board's decision. 


REMAND

In the joint motion approved by the Court, the September 1999 
Board decision was judged to have inadequately addressed the 
medical evidence of the veteran's inability to work as a 
result of his psychiatric impairment, as well as inadequately 
addressed evidence that PTSD symptoms have a marked impact on 
his ability to sustain effective relationships. 

While the Board will order the development noted below it is 
well to initially note that under the provisions of 38 C.F.R. 
§ 4.129 (1996), which were in effect at the time the veteran 
filed his claim, the law provided that:

Social integration is one of the best 
evidences of mental health and reflects 
the ability to establish (together with 
the desire to establish) healthy and 
effective interpersonal relationships.  
Poor contact with other human beings may 
be an index of emotional illness.  
However, in evaluating impairment 
resulting from the ratable psychiatric 
disorders, social inadaptability is to be 
evaluated only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

Similarly, under the law in effect from November 6, 1996, 
Title 38, Code of Federal Regulations, Section 4.126(b) 
(2000) provides that:

When evaluating the level of disability 
from a mental disorder, the rating agency 
will consider the extent of social 
impairment, but shall not assign an 
evaluation solely on the basis of social 
impairment.

Thus, it is clear that any rating that is assigned must 
reflect the degree of industrial impairment caused by PTSD.  
As a matter of law, mere social impairment alone, without an 
impairment of earning capacity is not compensably disabling. 

The claims folder includes various VA examination reports and 
a February 1997 statement from David D. Parish, M.D., all 
which offer some indication as to the veteran's ability to 
work and his degree of social impairment.  However, the 
opinions regarding his employability due to PTSD appear to be 
varied.  For instance, the initial examination for PTSD in 
September 1995 reflects a diagnoses of psychoneurotic 
reaction, mixed depression and anxiety related to service, as 
well as an opinion that these conditions have a minimal 
penetration into employability and interpersonal 
relationships.  The appellant was noted to be unemployed due 
to a back disorder. 

In a February 1997 statement, Dr. Parish reported that he had 
been treating the veteran since November 1995 for mild to 
moderate chronic depression, and opined that the veteran had 
not improved enough to be employed.  

A VA examination report of January 1998 reflects the opinion 
that the veteran was not employable because of the 
combination of depression, PTSD and back problems.  The 
examiner also reported a diagnosis of dysthymia secondary to 
PTSD.  A Global Assessment Functioning Score (GAF) of 60 was 
assigned.  A score of 60 is reflective of moderate disability 
under the provisions of the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS.  Aspects of the veteran's social impairment were 
addressed in the April 1998 and April 1999 VA examination 
reports.  In 1998, a GAF of 50/50-60 was assigned, and a GAF 
of 60 was assigned in 1999.  A discussion specifically 
related to any unemployability due to PTSD alone does not 
appear in those reports.  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With respect to this matter, the RO should obtain from the 
veteran, the names and addresses of all medical care 
providers who have treated him for his PTSD since September 
1999.  The records should be secured and associated with the 
claims folder.  Under Section 3 of the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C. § 
5103A(b)), VA must make reasonable efforts to obtain relevant 
records that the claimant adequately identifies to VA and 
authorizes VA to obtain. 

Given the above discussion regarding the importance of 
determining the level of industrial impairment due to PTSD, 
the evidence of record is insufficient to decide the issue of 
an increased rating with any certainty.  Since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, a social and 
industrial survey is in order. 

Finally, the Board notes that several attorneys from the same 
law firm have presented argument on behalf of the veteran.  
Generally, the Board's Rules of Practice authorize the 
recognition of only a single, individual attorney as a 
representative.  A limited exception is, however, provided at 
38 C.F.R. § 20.603(c) (2000).  To date, however, the power of 
attorney prepared in this case is limited, and it provides 
that the Board may only recognize argument presented by John 
Stevens Berry.  (See VA Form 22a, and paragraph 1 of "Legal 
Representation Agreement" signed in October1999.)  As such, 
as of this date, the Board may not recognize argument offered 
by Mr. Berry's partners or associates.  38 C.F.R. §§ 20.601, 
20.603 (2000).  Therefore, in the absence of any modification 
to the power of attorney, any future arguments presented to 
the Board should be signed by Mr. Berry.  Arguments presented 
and signed by other attorneys, even other attorneys who are 
members of the same law firm, will not be recognized or 
considered because they were not signed and presented by the 
attorney appointed to serve as the appellant's single, 
individual attorney.  Id.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for 
PTSD since September 1999.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded a VA 
social and industrial survey to determine 
the effect the veteran's PTSD alone may 
have on his ability to obtain or maintain 
substantially gainful employment.  The 
social worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
veteran's current functioning and 
identify how PTSD alone limits his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data, and 
the examiner should acknowledge such 
review in the examination report.  The VA 
social worker should be asked to express 
an opinion as to the effect the veteran's 
PTSD alone has on his ability to work.  A 
copy of the report should be associated 
with the claims folder. 

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
manifestations and current severity of 
his PTSD.  Any indicated special testing 
such as psychological testing should be 
done.  Detailed findings should be 
reported.  The claims folder should be 
made available to the examiner for review 
before the examination.  The 
psychiatrist, after reviewing the medical 
records, social and industrial survey and 
interviewing the veteran should make a 
written diagnosis of any psychiatric 
disorders found.  The opinion should 
include an assessment of any social and 
industrial impairment caused by his PTSD 
alone.  The examiner is requested to 
comment on the degree to which the 
veteran's PTSD alone impacts on his 
employability.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The RO should then readjudicate the 
claim of entitlement to increased 
evaluation for PTSD.  With respect to 
the readjudication of this claim the 
provisions of the Veterans Claims 
Assistance Act of 2000 must be complied 
with.  

Thereafter, the RO should again review the claim.  If any 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  The veteran and his representative should then 
be given the opportunity to respond thereto.  The appellant 
has the right to submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


